Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 8, 12, 16, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species / Sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/22. 
Specification
The disclosure is objected to because of the following informalities: there are numerous terms used in the claims and specification that are wholly inconsistent with how such terms are used in the art of wheels. The specification should be amended to incorporate the new terminology / replacements thereof. See below for further details. Applicant is invited to schedule an interview with the examiner if helpful. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-11, 13-15, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “unit bearing” in claims 1 and 9 is used by the claim to mean “a hub or hub bearing unit,” while the accepted meaning is “an assembly that reduces friction between moving parts.” The term is indefinite because the specification does not clearly redefine the term. 
The term “wheel hub” and “hub” in claims 1 and 9 respectively is used by the claim to mean “a hubcap assembly or hub cap adapter,” while the accepted meaning is “the central part of a wheel from which the spokes or disc radiate.” The term is indefinite because the specification does not clearly redefine the term. 
The term “wheel flanges” in claims 1 and 9 is used by the claim to mean (generically) “hub fasteners,” while the accepted meaning is “structure that protrudes relative to surrounding structure.” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9499015 to Bittlingmaier in view of US 10899174 to Sinka et al. (“Sinka”).

Regarding claim 1, Bittlingmaier discloses a tire deflation and inflation system for a vehicle, the system comprising: a unit bearing 13, the unit bearing configured to receive therein a portion of an axle of the vehicle (as evident from Fig. 1); and an air chamber 21 defined by the unit bearing, in response to positive air pressure generated by an air pressure source air flows through the air chamber to a tire of the wheel mounted to the unit bearing to increase air pressure of the tire, and in response to negative air pressure generated by venting the system to atmosphere air is drawn out of the tire through the air chamber (see col. 7, ln 24-41 describing the sequence of increasing air pressure and ln 41-49 decreasing air pressure).
Bittlingmaier does not disclose: a plurality of wheel flanges of the bearing for mounting a wheel thereto; or a wheel hub mounted to the unit bearing. Sinka discloses such (see e.g. Fig. 2, showing flanges 54 and hub 24). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enabling a wheel to rotate and receive pressurized fluid. 

Regarding claim 5, Bittlingmaier in view of Sinka discloses the tire deflation and inflation system of Claim 1, wherein the unit bearing defines an outlet of the air chamber (as evident from Fig. 1 of Bittlingmaier).

Regarding claim 6, Bittlingmaier in view of Sinka discloses the tire deflation and inflation system of Claim 1, wherein the axle shaft defines at least one groove at an external surface thereof through which airflow generated by the air pressure source enters the unit bearing, and through which airflow drawn out of the tire by negative pressure flows. (as evident from Fig. 2 proximate the intersection of 21 and 17).

Regarding claim 7, Bittlingmaier in view of Sinka discloses the tire deflation and inflation system of Claim 1, wherein the axle defines an air passage 17 extending through an interior of the axle through which airflow generated by the air pressure source enters the unit bearing, and through which airflow drawn out of the tire by negative pressure flows (see Fig. 2; col. 7, ln 41-49).

Claim(s) 9, 10, 11, 13, 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008222099 A to Ito et al. (“Ito”) in view of Bittlingmaier. 
Regarding claim 9, Ito discloses a tire deflation and inflation system for a vehicle, the system comprising: a unit bearing 12 including a plurality of wheel flanges (as evident from Fig. 1), the unit bearing configured to receive therein a portion of an axle 13 of the vehicle; a hub 16 mounted to the unit bearing (as evident from Fig. 1); and a sealed air chamber defined by at least the unit bearing, the axle, and the hub (as evident from Fig. 1), an inlet of the sealed air chamber is configured to be connected to an air pressure source 17, and an outlet of the sealed air chamber is configured to be connected to a tire 18 of the vehicle (as evident from Fig. 1); wherein upon activation of the air pressure source to generate positive air pressure, air from the air pressure source flows through the sealed air chamber and into the tire to inflate the tire (paragraphs 2 and 3 under the “Best Mode” heading of the translation). Ito does not disclose a reverse flow / venting mode. However, Bittlingmaier discloses such (see col. 7, ln 41-49). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of saving energy by avoiding dumping pressurized fluid that can otherwise be stored via a reverse flow system as disclosed in Bittlingmaier. 


Regarding claim 10, Ito in view of Bittlingmaier discloses the system of claim 9 further comprising a steering knuckle 11 coupled to the unit bearing, the steering knuckle further defining the sealed air chamber (as evident from Fig. 1).

Regarding claim 11, Ito in view of Bittlingmaier discloses the tire deflation and inflation system of Claim 10, wherein the steering knuckle defines an air passage therethrough (as evident from Fig. 1), the inlet of the sealed chamber is at an inlet of the air passage such that air from the air pressure source enters the sealed air chamber through the inlet of the air passage defined by the steering knuckle (as evident from Fig. 1).

Regarding claim 13, Ito in view of Bittlingmaier discloses the tire deflation and inflation system of Claim 9, wherein the axle is a stub axle (as evident from Ito, Fig. 1).

Regarding claim 14, Ito in view of Bittlingmaier discloses the tire deflation and inflation system of Claim 9, wherein the the hub is seated on the stub axle (as evident from Ito, Fig. 1).

Regarding claim 17, Ito in view of Bittlingmaier discloses the tire deflation and inflation system of Claim 9, wherein the outlet of the sealed air chamber is defined by the unit bearing (as evident from Ito, Fig. 1).

Regarding claim 20, Ito in view of Bittlingmaier discloses the tire deflation and inflation system of Claim 9 further comprising an axle shaft coupler mounted to the axle within the unit bearing (as evident from Ito, Fig. 1, namely, the fastener disposed at the outboard end of the axle).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittlingmaier in view of Sinka in further view of CN 107914528 to Liu et al. (“Liu”).

Regarding claim 3, Bittlingmaier in view of Sinka discloses the tire deflation and inflation system of Claim 1, but does not disclose a steering knuckle coupled to the unit bearing, the air chamber is further defined by the knuckle, and the knuckle defines a passageway therethrough defining an inlet to the air chamber. Instead, Bittlingmaier discloses more of a flanged stub axle rather than a knuckle consistent with the instant application. However, Liu discloses such in 3. It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of protecting the input connector and hosing from damage by housing such in a knuckle component. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittlingmaier in view of Sinka in further view of US 9815340 to Trostle et al. (“Trostle”).

Regarding claim 2, Bittlingmaier in view of Sinka discloses the tire deflation and inflation system of Claim 1, but offers little details on the controlling system that operates the inflation / deflation scenarios. Trostle discloses a tire air pressure monitor 62 configured to monitor air pressure of the tire (col. 4, ln 36-38); and a control module 36 in receipt of air pressure data from the tire air pressure monitor and configured to operate the air pressure source to generate positive air pressure; wherein in response to an input from a user including a requested air pressure (e.g. col. 6, ln 1-7), the control module: activates the air pressure source to generate positive air pressure and move air through the air chamber to the tire to inflate the tire until the air pressure of the tire reaches the requested air pressure as measured by the tire air pressure monitor (col. 4, ln 43-57). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing driver safety due to ensuring tires are operating at a safe operating pressure. 

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008239025 A to Shige in view of Bittlingmaier in further view of Sinka.

Regarding claim 9,  Shige discloses a tire deflation and inflation system for a vehicle, the system comprising: a unit bearing 3, the unit bearing configured to receive therein a portion of an axle 11 of the vehicle; a hub 5 mounted to the unit bearing (as evident from Fig. 1); and a sealed air chamber defined by at least the unit bearing, the axle, and the hub, an inlet of the sealed air chamber is configured to be connected to an air pressure source 13 (as evident from Fig. 1), and an outlet 17 of the sealed air chamber is configured to be connected to a tire of the vehicle (as evident from Fig. 1; see first paragraph under header “Best Mode”); wherein upon activation of the air pressure source to generate positive air pressure, air from the air pressure source flows through the sealed air chamber and into the tire to inflate the tire (e.g. as evident from Fig. 1; see also first paragraph under header “Best Mode”). 
Shige does not disclose a reverse flow / venting mode. However, Bittlingmaier discloses such (see col. 7, ln 41-49). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of saving energy by avoiding dumping pressurized fluid that can otherwise be stored via a reverse flow system as disclosed in Bittlingmaier. 
Shige does not disclose: a plurality of wheel flanges of. Sinka discloses such (see e.g. Fig. 2, showing flanges 54). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enabling a wheel to rotate and receive pressurized fluid. 

Regarding claim 15, Shige in view of Bittlingmaier in further view of Sinka discloses the system of claim 9  wherein an exterior groove of the axle and an interior of the unit bearing define an air passage therebetween to permit airflow from the inlet into a portion of the sealed air chamber defined by the unit bearing (see paragraph labeled “(1)” under “(Other Embodiments)” towards the end of the English translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617